19-23649-rdd    Doc 3428      Filed 08/05/21 Entered 08/05/21 15:09:59           Main Document
                                          Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                Chapter 11

 PURDUE PHARMA L.P., et al.,                           Case No. 19-23649 (RDD)

               Debtors.1                               (Jointly Administered)



                     DECLARATION OF DAVID W. DERAMUS, PHD




1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc. (4014).
The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
19-23649-rdd     Doc 3428     Filed 08/05/21 Entered 08/05/21 15:09:59            Main Document
                                          Pg 2 of 2



       Pursuant to 28 U.S.C. § 1746, I, David W. DeRamus, hereby declare as follows under

penalty of perjury:

       1.      On June 15, 2021, I submitted an expert report entitled the Expert Report of David

W. DeRamus, Ph.D. (the “DeRamus Expert Report”), which evaluates whether Purdue Pharma

L.P. received arm’s-length value for the intercompany and non-cash transfers identified by

AlixPartners and described in the Expert Report of Mark F. Rule, CFA, dated June 15, 2021. J-

0521– JX-0524 is a true and accurate copy of the DeRamus Expert Report and appendices

thereto.

       2.      Nothing that I have learned since the submission of my report has changed any of

my opinions expressed therein. I reserve the right to revise my opinions in light of my ongoing

review of materials, including data, documents, and depositions or other testimony that may

subsequently come to light.

       3.      In accordance with my understanding of paragraph 4.h of the Third Amended

Order Granting Debtors’ Motion for Order Establishing Confirmation Schedule and Protocols

[Docket No. 3347], I respectfully submit this Declaration and the DeRamus Expert Report

attached hereto as my direct testimony on behalf of the Debtors.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Executed on: August 5, 2021
                                             By:    /s/ David W. DeRamus
                                                    David W. DeRamus, Ph.D.




                                                1
